Citation Nr: 1812132	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-35 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James A. Wardell, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which originally had jurisdiction over this appeal, and St. Petersburg, Florida, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In June 2015, September 2015, June 2016 and August 2017, the Board remanded the case for further development by the originating agency.  The case has now been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2017) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran contends that he has been unemployable as a result of his service-connected disabilities since July 2008.  See January 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, March 2015 Travel Board hearing transcript and November 2017 statement from the Veteran.

In an August 2017 rating decision, the RO granted service connection for an acquired psychiatric disability, to include recurrent major depression disorder and anxiety disorder, with an evaluation of 30 percent, effective February 17, 2016.  The rating was increased to 50 percent, effective February 17, 2016 in an October 2017 rating decision.  In a September 2017 rating decision, the RO granted service connection for left lower extremity radiculopathy (claimed as neuropathy) and right lower extremity radiculopathy (claimed as neuropathy), both disorders were assigned separate 20 percent evaluations, effective September 7, 2017.  The Veteran is also service connected for degenerative disc disease L5/S1, lumbosacral spine, evaluated as 20 percent disabling from June 4, 1991; bicipital tendonitis left shoulder with impingement syndrome with strain, evaluated as 20 percent disabling from June 4, 1991; bilateral hearing loss, evaluated as noncompensably disabling (0%) from November 19, 2008; and tinnitus, evaluated as 10 percent disabling from October 28, 2016.  He has a combined disability rating of 70 percent as of February 17, 2016.  Therefore, he has met the schedular criteria for TDIU since February 17, 2016.

A September 2009 VA examiner noted that the Veteran's service-connected back condition had significant effects on his usual occupation, as it increased absenteeism.

VA treatment records include an August 2010 statement from the Veteran's physician indicating that because of his low back and left shoulder, he was unable to perform any physical labor.

A January 2016 VA spine examiner opined that the Veteran's medical conditions did not prevent him from performing substantially gainful employment.  She explained further that the Veteran was capable of light physical employment or sedentary employment, but he was not able to perform heavy physical employment, frequent bending, frequent head rotation, flexion, extension or lateral bending, and he was not able to perform overhead lifting.  Light physical employment was to be limited to lifting or carrying no more than 20 pounds.

VA treatment records dated in 2016 note the Veteran's reports of being unable to work predominantly due to a combination of pain from his cervical spine and shoulder and depression.

A September 2017 VA peripheral nerves examiner concluded that the Veteran's peripheral nerve condition of the lower extremities impacted his ability to work because prolonged standing, sitting or walking increases the symptoms of tingling, numbness, weakness and pain in both legs.  The examiner also stated that the Veteran was disabled, but noted that he had only lost 0-1 week of time from work in the previous 12 months.

The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  The Veteran currently meets the schedular criteria for TDIU.  Furthermore, he is now service connected for an acquired psychiatric disorder, to include recurrent major depression and an anxiety disorder, as well as bilateral lower extremity radiculopathy.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work.  In view of this and the contradictory information of record pertinent to this matter, the Board finds that additional development is necessary.

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to comment on functional impairment caused by all of the Veteran's service-connected disabilities, including his now service-connected acquired psychiatric disorder and bilateral lower extremity radiculopathy, relative to his ability to obtain and maintain substantially gainful employment.  An in-person examination is only required if deemed necessary by the examiner.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and the occupational limitations associated with these conditions.  The Veteran's age and non-service-connected disorders should not be considered or discussed.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any other development deemed necessary, to include referral of the claim to the Director of Compensation Service for extraschedular consideration for the period prior to September 17, 2017, review the expanded record, and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

